DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Status of Claims
Claims 1-17 and 19-21 are currently pending.  In response to Office Action mailed on 03/29/2022, Applicant has amended claims 1, 9, 13 and 19-21.

Status of the Rejections
Due to Applicant’s amendment of claims 1-2, 5, 12-13 and 19-20, all rejections from the Office Action mailed on 11/18/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.


Claim Interpretation
The term “metal or metal alloy” is given the broadest reasonable interpretation to include any metal, metal alloy, metalloid, semi-metallic or semiconductor compound.  
The term “junction layer” as recited in the instant claims is interpreted to mean a layer formed by connecting two different type thermoelectric material or component as shown in instant application (junction layer 610 or 611 as shown in figure 6E of instant application, or junction layers 701-703 as shown in figure 7 of instant application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the spacer material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the dependency of instant claim to depend from claim 9.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Hida et al. (US 2011/0146741 A1).
Regarding claim 1, Olsen discloses a thermoelectric device (fig. 3) comprising: 
a first component (p-type thermoelement 120) ([0053] and fig. 3) comprising at least a portion of a first metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a first axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a second axis (vertical axis) that is perpendicular to the third axis (horizontal axis) (see figure 3 for configuration);
a second component (n-type thermoelement 110) ([0053] and fig. 3) comprising at least a portion of a second metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a second axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a fourth axis (vertical axis) that is perpendicular to the first axis (horizontal axis) (see figure 3 for configuration); and 
wherein the first metal alloy (120) and the second metal alloy (110) are dissimilar metal or metals alloys ([0091]) (p-type and n-type metallic wire thermoelements must either be materially or compositionally different to form different conductivity type thermoelectric material, and thus reads on dissimilar metal alloys, either by materially or compositionally);
wherein the first component (120) contacts the second component (110) at one or more junctions (p/n junctions as shown in figure 3) ([0053]) formed between a contacting surface of the first component crossbeam section (horizontal section of 120) and a contact surface of the second component column section (vertical section of 110) (see fig. 3), and
a height of the second component column section (height of vertical section of 110, abbreviated as “hc2” in the instant office action) is less than a combined height of the first component crossbeam section (height of horizontal section of 120, abbreviated as “hb1” in the instant office action) and the second component column section (hc2) (see figure 3) (mathematically, hc2 < (hc2+hb1) since hb1 is greater than zero as shown in figure 3).
Olsen further discloses that the second component column section (vertical section of 110) contacts a side surface or vertical surface of the first component crossbeam section (horizontal section of 120), and thus does not explicitly show the contacting surfaces are parallel to the first axis (horizontal axis).
Hida is directed to a thermoelectric device (fig. 15) comprising a first component (one of p-type semiconductor block 11 and n-type semiconductor block 12) comprising a crossbeam section (one of 11b and 12b) and column section (one of 11a and 12a) and a second component (the other of p-type semiconductor block 11 and n-type semiconductor block 12) comprising a crossbeam section (the other of 11b and 12b) and column section (the other of 11a and 12a) (see fig. 15 and [0068]).  Hida further discloses that the column section (11a or 12a) of the first component (one of 11 and 12) disposed on the crossbeam section (12b or 11b) of the other component (other of 11 and 12) such that the contacting surfaces (horizontal surfaces) are parallel to a first axis (horizontal axis) (see fig. 15).
One skilled in the thermoelectric art would have reasonable expectation of success by incorporating the connection technique of Hida in the device of Olsen as it equates to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (to provide p/n junction) (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the connection technique as taught by Hida in the thermoelectric device of Olsen such that the column section of one component is disposed on the horizontal surface (instead of the side surface as shown by Olsen) of the crossbeam section of the other component because doing so enables for expected or predictable results of formation of p/n junction, as shown by Hida, and also desired by Oslen.  
Thus, Olsen as modified by Hida discloses the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the first axis (horizontal axis).
However, Oslen does not explicitly disclose an insulator positioned above the first component crossbeam section and between the first component column section and the second component column section
Hida as discussed above is directed to a thermoelectric device (fig. 15).  Hida further discloses an insulator (electrically insulating resin or filler 41) positioned above the first component crossbeam section and between the first component column section and the second component column section (fig. 15 and [0068]) such that the gaps between the column portions (11a and 12a) are filled in order to improve the mechanical strength of the device and also to reduce the break and damage occurring during operation (see [0068]).
Therefore, it would have been obvious to one skilled in in the art at the time of the invention to have used the insulator as taught by Hida in the device of Oslen such that the gaps between the column portions are filled in order to improve the mechanical strength of the device and also to reduce the break and damage occurring during operation, as taught by Hida.

Regarding claim 2, Olsen further discloses that the first component (120) and the second component (110) are formed in one or more junction layers (figure 3 shows only one junction layer; however, figure 9a shows more than one junction layers)

    PNG
    media_image1.png
    287
    730
    media_image1.png
    Greyscale

Olsen as modified by Hida further discloses that each of the one or more junction layers are oriented along a layer plane (see fig. 3 or 9a of Olsen as modified by Hida that shows the junction layers oriented along a layer plane), wherein the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the layer plane (see fig. 3 or 9a of Olsen as modified by Hida).
Regarding claim 3, Olsen further discloses the one or more junction layers (p/n) are two or more junction layers (see figure 9a).

    PNG
    media_image2.png
    511
    726
    media_image2.png
    Greyscale


Regarding claim 4, Olsen further discloses at least 11 rows or junction layers (see fig. 9a).  Although instant claim requires eight junction layers, it does not preclude the presence of other junction layer than the claimed 8 junction layers, and thus eight or more junction layers as shown in figure 9a of Olsen reads on instant claimed 8 junction layers.

Regarding claim 5, although Olsen does not explicitly disclose that the first component comprises an alloy of nickel and chromium and the second component comprises an alloy of copper and nickel, Olsen explicitly discloses that the first and second materials can be chosen from metallic thermocouple such as chromel-based, constantan-based and so on ([0091]). Thus, it would have been obvious to one skilled in the art at the time of the invention to have used chromel based alloy to form the first material and constantan-based alloy to form the second material of the thermoelectric device of Olsen because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.  Chromel is an alloy made of chromium and nickel, and constantan is an alloy made of copper and nickel.

Regarding claim 6, Olsen further discloses a crossbeam height (length of each of the thermoelectric elements 120 and 110) of the alloy of the nickel and chromium (chromel based alloy) and the alloy of copper and nickel (constantan-based alloy) is the same (see fig. 3 that shows the horizontal portion having same height).  

Regarding claims 7-8, Olsen further disclose that the crossbeam height (length of each of the thermoelectric elements 120 and 110) is 0.2 cm or 2000 µm ([0055]), and thus reads on instant claimed crossbeam height (length) of (a) 1 nm or greater and (b) 9 µm or greater.

Regarding claim 21, Olsen as modified by Hida further discloses that the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are horizontal (see fig. 15 of Hida). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Hida as applied to claim 2 above, and further in view of Gromov et al. (US 2010/0126547 A1).
Regarding claim 9, although Olsen show that two or more junction layers (figure 9a), Olsen ad modified by Hida does not explicitly disclose that the junction layers are separated by layers of spacer material, wherein the spacer material extends across a top surface of the second component crossbeam section of the first tunnel junction layer and down beside the second component crossbeam section.
Gromov discloses a cascade-type thermoelectric module wherein two junction layers (fig. 2) comprising a first junction layer (bottom one) and the second junction layer (top one) atop the first junction layer are disposed.  Gromov further discloses the first and second junction layers are separated by a layer of spacer material (middle substrate having the insulating film 7 coated thereon) (figure 2, [0023-0027]).  Gromov further discloses the use of the insulating film improves the mechanical strength of the module and prevents any cracking or splitting of the thermoelectric elements ([0032]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the spacer material as taught by Gromov in the device of Oslen as modified by Hida in order to improve the mechanical strength of the module and also to prevent any cracking or splitting of the thermoelectric elements, as taught by Gromov.
Accordingly, Oslen as modified by Hida and Gromov shows that the spacer material (Gromov: middle substrate having the insulating film 7 coated thereon) extends across a top surface of the second component crossbeam section of the first tunnel junction layer and down beside the second component crossbeam section (insulating film is disposed between the thermoelectric elements as shown in fig. 2 of Gromov, and thus it extends down beside the second component crossbeam section).

Regarding claim 10, Olsen as modified by Gromov further discloses the spacer material comprises polyimide ([0025] of Gromov), which is both thermally conductive and electrically insulative.
Regarding claims 11, Although Olsen as modified by Gromov does not explicitly disclose that the spacer material layer between adjacent junction layers has a height of 10 micron or less, instant application as originally filed fails to disclose whether the claimed height or thickness of spacer material gives new or unexpected results. Instant application explicitly discloses that the spacer height can be any height (see [0046] on instant publication) and does not show the criticality for the claimed range (10 micron or less).  Figure 14 of the instant application shows how the efficiency of the device change when the spacer height changes from 10-6 micron to 10-4 micron. However, instant figure 14 does not show criticality for the entire claimed range. In absence of evidence of criticality, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the height of the spacer material as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Alternatively, one skilled in the thermoelectric art realizes that having a larger distance between adjacent junction layers will increase the size of the substrate on which the rows of thermoelements are formed, and thus increasing the material cost.  One skilled in the thermoelectric art also realizes that having a no distance between adjacent junction layers will result in short-circuit in the device. Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the junction layers with minimal height such material cost is reduced and also short-circuiting of the device is also prevented. 

Regarding claim 12, Olsen further discloses one or both the first and second components are semiconductors ([0091]).

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Hida et al. (US 2011/0146741 A1) and Gromov et al. (US 2010/0126547 A1).
Regarding claim 13, Olsen discloses a thermoelectric device (fig. 3) comprising: 
a first component (p-type thermoelement 120) ([0053] and fig. 3) comprising at least a portion of a first metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a first axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a second axis (vertical axis) that is perpendicular to the third axis (horizontal axis) (see figure 3 for configuration);
a second component (n-type thermoelement 110) ([0053] and fig. 3) comprising at least a portion of a second metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a second axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a fourth axis (vertical axis) that is perpendicular to the first axis (horizontal axis) (see figure 3 for configuration); and 
wherein the first component (120) contacts the second component (110) at one or more junctions (p/n junctions as shown in figure 3) ([0053]) formed between a contacting surface of the first component crossbeam section (horizontal section of 120) and a contact surface of the second component column section (vertical section of 110) (see fig. 3), and
wherein a height of the second component column section (height of vertical section of 110, abbreviated as “hc2” in the instant office action) is less than a combined height of the first component crossbeam section (height of horizontal section of 120, abbreviated as “hb1” in the instant office action) and the second component column section (hc2) (see figure 3) (mathematically, hc2 must be less than hc2+hb1 since hb1 is greater than zero as shown in figure 3), and
wherein the first metal alloy (120) and the second metal alloy (110) are dissimilar metal or metals alloys ([0091]) (p-type and n-type metallic wire thermoelements must either be materially or compositionally different to form different conductivity type thermoelectric material, and thus reads on dissimilar metal alloys, either by materially or compositionally).
Olsen further discloses that the second component column section (vertical section of 110) contacts a side surface or vertical surface of the first component crossbeam section (horizontal section of 120), and thus does not explicitly show the contacting surfaces are parallel to the first axis (horizontal axis), and thus parallel to the layer plane.
Hida is directed to a thermoelectric device (fig. 15) comprising a first component (one of p-type semiconductor block 11 and n-type semiconductor block 12) comprising a crossbeam section (one of 11b and 12b) and column section (one of 11a and 12a) and a second component (the other of p-type semiconductor block 11 and n-type semiconductor block 12) comprising a crossbeam section (the other of 11b and 12b) and column section (the other of 11a and 12a) (see fig. 15 and [0068]).  Hida further discloses that the column section (11a or 12a) of the first component (one of 11 and 12) disposed on the crossbeam section (12b or 11b) of the other component (other of 11 and 12) such that the contacting surfaces (horizontal surfaces) are parallel to a first axis (horizontal axis) (see fig. 15).
One skilled in the thermoelectric art would have reasonable expectation of success by incorporating the connection technique of Hida in the device of Olsen as it equates to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (to provide p/n junction) (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the connection technique as taught by Hida in the thermoelectric device of Olsen such that the column section of one component is disposed on the horizontal surface (instead of the side surface as shown by Olsen) of the crossbeam section of the other component because doing so enables for expected or predictable results of formation of p/n junction, as shown by Hida, and also desired by Oslen.  
Thus, Olsen as modified by Hida discloses the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the first axis (horizontal axis) and parallel to the layer plane.
Olsen further discloses that the first component (120) and the second component (110) are formed in two or more junction layers (figure 3 shows only one junction layer; however, figure 9a shows more than one junction layers).

    PNG
    media_image1.png
    287
    730
    media_image1.png
    Greyscale

Olsen as modified by Hida further discloses that each of the two or more junction layers including a first junction layer and a second junction layer atop the first junction layer (see fig. 9a), wherein the first and second junction layers are oriented along a layer plane (see fig. 9a of Olsen as modified by Hida that shows the junction layers oriented along a layer plane). Olsen as modified by Hida further discloses the top surface comprises only the crossbeam section of first component (see fig. 15 of Hida) and the bottom surface comprises only the crossbeam section of second component (see fig. 15 of Hida). 
However, Olsen ad modified by Hida does not explicitly disclose that the first and second junction layers are separated by a first spacer material that extends across a bottom surface of the first component crossbeam section of the first junction layer, and wherein a second spacer material extends a top surface of the second component crossbeam section of the first junction layer and down beside the second component crossbeam section and extends across a bottom surface of the first component crossbeam section of the section of the second junction layer.
Gromov discloses a cascade-type thermoelectric module wherein two junction layers (fig. 2) comprising a first junction layer (bottom one) and the second junction layer (top one) atop the first junction layer are disposed.  Gromov further discloses a first spacer material (bottom substrate along with insulating film 7, fig. 2 and [0023-0027]) that extends across a bottom surface of the first component  (1), and a second spacer material (middle substrate along with insulating film 7) extends a top surface of the second component (1) of the first junction layer and down beside the second component (see fig. 2 that shows insulating film is formed in between thermoelectric elements 1) and extends across a bottom surface of the first component (1) of the second junction layer (top junction layer) (see fig. 2). Gromov further discloses the use of the insulating film improves the mechanical strength of the module and prevents any cracking or splitting of the thermoelectric elements ([0032]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the spacer material as taught by Gromov in the device of Oslen as modified by Hida in order to improve the mechanical strength of the module and also to prevent any cracking or splitting of the thermoelectric elements, as taught by Gromov.
Accordingly, Oslen as modified by Hida and Gromov discloses that the first and second junction layers are separated by the first spacer material (bottom substrate along with insulating film 7 of Gromov) that extends across a bottom surface of the first component crossbeam section of the first junction layer, and wherein a second spacer material (middle substrate along with insulating film 7 of Gromov) extends a top surface of the second component crossbeam section of the first junction layer and down beside the second component crossbeam section and extends across a bottom surface of the first component crossbeam section of the section of the second junction layer.

Regarding claim 14, although Olsen does not explicitly disclose that the first component comprises an alloy of nickel and chromium and the second component comprises an alloy of copper and nickel, Olsen explicitly discloses that the first and second materials can be chosen from metallic thermocouple such as chromel-based, constantan-based and so on ([0091]). Thus, it would have been obvious to one skilled in the art at the time of the invention to have used chromel based alloy to form the first material and constantan-based alloy to form the second material of the thermoelectric device of Olsen because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.  Chromel is an alloy made of chromium and nickel, and constantan is an alloy made of copper and nickel.

Regarding claim 15, Olsen further discloses a crossbeam height (length of each of the thermoelectric elements 120 and 110) of the alloy of the nickel and chromium (chromel based alloy) and the alloy of copper and nickel (constantan-based alloy) is the same (see fig. 3 that shows the horizontal portion having same height).  

Regarding claims 16-17, Olsen further disclose that the crossbeam height (length of each of the thermoelectric elements 120 and 110) is 0.2 cm or 2000 µm ([0055]), and thus reads on instant claimed crossbeam height (length) of (a) 1 nm or greater and (b) 9 µm or greater.

Regarding claim 19, Oslen does not explicitly disclose an insulator positioned above the first component crossbeam section and between the first component column section and the second component column section, wherein the insulator extends vertically for a height of the second component column section.
Hida as discussed above is directed to a thermoelectric device (fig. 15).  Hida further discloses an insulator (electrically insulating resin or filler 41) positioned above the first component crossbeam section and between the first component column section and the second component column section (fig. 15 and [0068]) such that the gaps between the column portions (11a and 12a) are filled in order to improve the mechanical strength of the device and also to reduce the break and damage occurring during operation (see [0068]). Hida further explicitly discloses that the insulator extends vertically for a height of the second component column section (see fig. 15).
Therefore, it would have been obvious to one skilled in in the art at the time of the invention to have used the insulator as taught by Hida in the device of Oslen such that the gaps between the column portions are filled in order to improve the mechanical strength of the device and also to reduce the break and damage occurring during operation, as taught by Hida.

Regarding claim 20, Olsen as modified by Gromov further discloses each of first and second spacer material layers comprises polyimide ([0025] of Gromov), which is both thermally conductive and electrically insulative.

	Response to Arguments
Applicant's arguments with respect to claims 1-17 and 19-21 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Olsen as modified does not disclose the insulator as required by amended claim 1.  This argument is directed to the claim as amended and is moot in view new ground of rejection as presented above.  Hida reference as applied above discloses the use of insulator between column portions. 

Applicant further argues Oslen as modified does not disclose first and second spacer materials as required by amended claim 13. this argument is directed to the claim as amended and is moot in view new ground of rejection as presented above.  Gromov reference as applied above disclosed the amended feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (US 2009/0272418 A1) discloses a thermoelectric device (as disclosed in figures 1-3) ([0015]), comprising: a first material (anode thermoelectric material 2) ([0015) (fig. 3) comprising at least a portion of a first metal alloy (alloy of nickel and chromium) ([0007] and claim 3); and a second material (cathode thermoelectric material 3) ([0015) (fig. 3) comprising at least a portion of a second metal alloy comprising copper and nickel ([0007] and claim 3), the second material contacting the first material at one or more junctions (apex 4) ([0015]), wherein the first metal alloy (NiCr) and the second metal alloy (CuNi) are dissimilar metals alloys ([0007] and claim 3).


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721